DETAILED ACTION
Claims 59-73 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/383367 filed on 9/2/2016.

Response to Arguments
Applicant’s arguments with respect to claims 59-73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 59-60, 62, 64-65, 67, 69-70 and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al, US 2017/0336705 A1 (Zhou).

Regarding Claim 59, Zhou disclosed a method of decoding 360-degree video data, the method comprising: identifying a frame packing configuration for a current picture based on frame packing information associated with the current picture, the frame packing information indicating at least one of a face layout or a face rotation; identifying a frame packing configuration for a reference picture of the current picture; determining whether to convert the reference picture to match the frame packing configuration for the current picture based on a comparison of the frame packing configuration for the current picture and the frame packing configuration for the reference picture, wherein the reference picture is converted to match the frame packing configuration for the current picture in response to a determination that the frame packing configuration for the current picture and the frame packing configuration for the reference picture are different (Zhou [0169] – The projection format can also change from picture to picture if the inter-prediction can cross projection format transition boundaries. For a same 360 degree video content, different projection formats may lead to not only different content in picture but also different picture resolution after 360 degree video stitching. As shown in FIG. 34, the projection format conversion (e.g., 3400) of reference pictures in DPB (decoded picture buffer) may be used to support the inter-prediction across a projection format boundary. The projection format conversion may convert a 360 degree video reference picture in the DBP from one format (e.g. ERP) to the projection format (e.g. CMP) and picture resolution of the current picture. The conversion may be implemented in a picture-based manner in which reference pictures in the projection format of the current picture are converted and pre-stored, or be implemented on-the-fly block by block based in the block size, location and motion data of the current prediction block in the current picture); and predicting the current picture based on the converted reference picture (Zhou [0038] – Fig. 34 conceptually illustrates an example of a project format transition with inter-prediction across projection format transition boundaries).

Regarding Claim 60, Zhou discloses the method of claim 59, further comprising mapping the current picture to a 360-degree video using the frame packing information associated with the current picture (Zhou [0169] – The projection format can also change from picture to picture if the inter-prediction can cross projection format transition boundaries. For a same 360 degree video content, different projection formats may lead to not only different content in picture but also different picture resolution after 360 degree video stitching. As shown in FIG. 34, the projection format conversion (e.g., 3400) of reference pictures in DPB (decoded picture buffer) may be used to support the inter-prediction across a projection format boundary. The projection format conversion may convert a 360 degree video reference picture in the DBP from one format (e.g. ERP) to the projection format (e.g. CMP) and picture resolution of the current picture).

Regarding Claim 62, Zhou discloses the method of claim 59, wherein predicting the current picture is performed using inter- layer prediction (Zhou [0038] – Fig. 34 conceptually illustrates an example of a project format transition with inter-prediction across projection format transition boundaries).

With regard to claim 64, the claim limitations are essentially the same as claim 59 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 8. [The Zhou Reference further teaches a method of encoding the video (see Zhou [0049]-[0056], Fig.1)].

With regard to claim 65, the claim limitations are essentially the same as claim 60 but in a different embodiment. Therefore, the rational used to reject claim 60 is applied to claim 65.

With regard to claim 67, the claim limitations are essentially the same as claim 62 but in a different embodiment. Therefore, the rational used to reject claim 62 is applied to claim 67.
 
With regard to claim 69, the claim limitations are essentially the same as claim 59 but in a different embodiment. Therefore, the rational used to reject claim 59 is applied to claim 69. [The Zhou Reference further teaches an apparatus comprising a processor (see Zhou [0049]-[0056],[0207] Fig.1)].

With regard to claim 70, the claim limitations are essentially the same as claim 60 but in a different embodiment. Therefore, the rational used to reject claim 60 is applied to claim 70.

With regard to claim 72, the claim limitations are essentially the same as claim 62 but in a different embodiment. Therefore, the rational used to reject claim 62 is applied to claim 72.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Examiner, Art Unit 2483